DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, received in the 10/27/2019 Response, have been fully considered and are responded to as follows: 
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record for responding to allegations, teachings, and matters specifically challenged in the argument.
In the Claims
As to Claims 11 and 12:
Canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0116345 to Fortner in view of U.S. Patent Application Publication No. 2015/0377717 to Rollin et al. (Rollin).
As to Claim 1:
Fortner discloses, in FIG. 7 and 8:
a method for determining a temperature of at least one electronic switching element by a temperature measuring circuit comprising 
at least one electronic module (190) having a first electronic switching element (182) and a second electronic switching element (184), 
wherein the first and second electronic switching elements are configured so as to block a current flow in one direction in a first switching position (¶ [0058]), . . . 
. . . wherein: 

the load is an inductor (LOUT;  ¶ [0058] - ¶ [0059]).  
However, Fortner is not used to disclose:
 . . . the method comprising the steps of: 
a) turning off the first electronic switching element and turning on the second electronic switching element; 
b) coupling a voltage measuring unit to the electronic module; 
c) measuring a voltage drop across the second electronic switching element; 
d) determining a current intensity of a current flowing through the second electronic switching element; and 
e) ascertaining the temperature of the second electronic switching element with the inclusion of the measured voltage drop and the determined current intensity, . . . 
Rollin discloses, in FIG(s). 1-3:
 . . . the method comprising the steps of: 
a) turning off the first electronic switching element ("[a]ll of the other switches are commanded to the blocked state") and turning on the second electronic switching element ("the temperature-tested switch is closed by a command,"  ¶ [0139];  where it is noted that Rollin measures an upper one of two devices in series and the process would be equivalently applied to the lower device); 
b) coupling a voltage measuring unit (222) to the electronic module (¶ [0140],  ¶ [0116]); 
c) measuring a voltage drop across the second electronic switching element (¶ [0140]); 

e) ascertaining the temperature of the second electronic switching element with the inclusion of the measured voltage drop and the determined current intensity (¶ [0141];  "the differential temperature ΔT of the junction is deduced from the evolution of the measured voltage ΔVCE(T) and a predetermined characteristic conversion curve between the voltage VCE and the predetermined temperature"), . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the SYSTEM AND METHOD FOR TEMPERATURE SENSING, disclosed by Fortner; by incorporating the ELECTRONIC TEMPERATURE SENSOR FOR MEASURING THE JUNCTION TEMPERATURE OF AN ELECTRONIC POWER SWITCH DURING OPERATION, AND METHOD FOR MEASURING THE TEMPERATURE OF THE JUNCTION BY THIS ELECTRONIC SENSOR, disclosed by Rollin; in order to provide an electronic temperature sensor for measuring the junction  temperature of an electronic power switch of a static converter that includes an injection source of a calibrated measurement current and a differential voltage measurement amplifier (Rollin; Abstract).
As to Claim 2:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
further comprising the step of: 
turning on an electronic switching unit in order to couple the voltage measuring unit to the electronic module, 

However, Rollin further discloses, in FIGs. 1, 2, & 3:
further comprising the step of: 
turning on an electronic switching unit (26, 28) in order to couple the voltage measuring unit to the electronic module (¶ [0079],  ¶ [0083] - ¶ [0086]), 
wherein the electronic switching unit is configured so as to block a current flow in one direction in a first switching position (¶ [0083] - ¶ [0086]).  
As to Claim 3:
All of the claim limitations have been discussed with respect to claim 2 above, except for 
further comprising the step of: 
driving, via a controller, at least one of the first and second electronic switching elements and/or the electronic switching unit.  
However, Rollin further discloses, in FIGs. 1, 2, & 3:
further comprising the step of: 
driving, via a controller (¶ [0059],  ¶ [0076],  ¶ [0081],  ¶ [0113]), at least one of the first and second electronic switching elements and/or the electronic switching unit (¶ [0139]).  
As to Claim 4:
All of the claim limitations have been discussed with respect to claim 2 above, except for 
further comprising the step of: 
driving, via a controller, both the first and second electronic switching elements and the electronic switching unit.  
Rollin further discloses, in FIGs. 1, 2, & 3:
further comprising the step of: 
driving, via a controller (¶ [0059],  ¶ [0076],  ¶ [0081],  ¶ [0113]), both the first and second electronic switching elements and the electronic switching unit (¶ [0139]).  
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein after step d), 
the voltage measuring unit is decoupled from the electronic module before the second electronic switching element is turned off and the first electronic switching element is turned on.  
However, Rollin further discloses, in FIGs. 1, 2, & 3:
wherein after step d), 
the voltage measuring unit is decoupled from the electronic module before the second electronic switching element is turned off and the first electronic switching element is turned on (¶ [0034],  ¶ [0131] - ¶ [0132],  ¶ [0140] - ¶ [0141]).  
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein a resistance value of the second electronic switching element is determined from the measured voltage drop and the determined current intensity, 
wherein the resistance value is used for determining the temperature of the second electronic switching element.  
However, Rollin further discloses, in FIGs. 1, 2, & 3:
wherein a resistance value of the second electronic switching element is determined from the measured voltage drop (¶ [0131] - ¶ [0132]) and the determined current intensity (¶ [0129] - ¶ [0130]), 

As to Claim 7:
All of the claim limitations have been discussed with respect to claim 6 above, except for wherein the temperature is ascertained on the basis of a functional relationship or is taken from a table of values.  
However, Rollin further discloses, in FIGs. 1, 2, & 3:
wherein the temperature is ascertained on the basis of a functional relationship or is taken from a table of values (¶ [0141]).  
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 2 above, except for wherein at least the electronic switching unit comprises a field effect transistor.  
However, Rollin further discloses, in FIGs. 1, 2, & 3:
wherein at least the electronic switching unit comprises a field effect transistor (56, 66;  ¶ [0085] - ¶ [0086]).  
As to Claim 9:
All of the claim limitations have been discussed with respect to claim 8 above, except for wherein the field effect transistor is a MOSFET  
However, Rollin further discloses, in FIGs. 1, 2, & 3:
wherein the field effect transistor is a MOSFET (FIG. 1;  56, 66;  ¶ [0085] - ¶ [0086])  
As to Claim 10:
All of the claim limitations have been discussed with respect to claim 8 above, except for wherein the field effect transistor is an SiC MOSFET.  
However, Rollin further discloses, in FIGs. 1, 2, & 3:
wherein the field effect transistor is an SiC MOSFET (¶ [0158]).  
As to Claim 13:
Fortner discloses, in FIGs. 7 and 8:
an electronic assembly for determining a temperature of at least one electronic switching element, comprising: 
at least one electronic module (190) having a first electronic switching element (182) and a second electronic switching element (184), 
wherein an electronic switching unit ("[s]witching system 170;"  ¶ [0057]) is provided, which is turned off in a first switching position and is turned on in a second switching position ("convert input voltage VIN by alternatingly switching and conducting ILOAD through output inductor LOUT"  ¶ [0058];), . . . 
. . . a current measuring unit ("driver IC 176 includes temperature and current measurement circuits and is configured to perform temperature and current measurements"  ¶ [0059]) is provided, 
which is configured to measure the current intensity of a current flowing through the second electronic switching element by way of measurement of a current through a load ("convert input voltage VIN by alternatingly switching and conducting ILOAD through output inductor LOUT"  ¶ [0058]), 
wherein the load is an inductor (LOUT;  ¶ [0058] - ¶ [0059]), and . . . 
However, Fortner is not used to disclose:
 . . . such that a voltage measuring unit is coupled to the electronic module such that the voltage measuring unit taps off a voltage across the second electronic switching element, . . . 

which is designed to process the measured voltage and the determined current intensity in order to determine the temperature of the second electronic switching element.  
Rollin discloses, in FIG(s). 1-3:
. . . such that a voltage measuring unit (222) is coupled to the electronic module such that the voltage measuring unit taps off a voltage across the second electronic switching element (¶ [0140],  ¶ [0116]), . . . 
. . . a control and evaluation unit is provided (288), 
which is designed to process the measured voltage and the determined current intensity (¶ [0141];  where a calibrated current determines the current through the device during temperature measurement,  "calibrated measurement current is substantially equal to the actual current crossing through the semiconductor junction of the controlled electronic switch 4 when the switch 4 is closed and the electronic sensor 220 implements the temperature measurement,"  ¶ [0113],  ¶ [0108] - ¶ [0113]) in order to determine the temperature of the second electronic switching element (¶ [0141];  "the differential temperature ΔT of the junction is deduced from the evolution of the measured voltage ΔVCE(T) and a predetermined characteristic conversion curve between the voltage VCE and the predetermined temperature").  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the SYSTEM AND METHOD FOR TEMPERATURE SENSING, disclosed by Fortner; by incorporating the ELECTRONIC TEMPERATURE SENSOR FOR MEASURING THE JUNCTION TEMPERATURE OF AN ELECTRONIC POWER SWITCH DURING OPERATION, AND METHOD FOR MEASURING THE TEMPERATURE OF THE JUNCTION BY THIS ELECTRONIC SENSOR, disclosed by Rollin; in order to provide an electronic temperature sensor for measuring the junction  temperature of an electronic power switch of a static converter that includes Rollin; Abstract).
As to Claim 14:
All of the claim limitations have been discussed with respect to claim 13 above, except for 
wherein the electronic switching unit is coupled to the electronic module via an electrical line, and 
the electrical line branches off from the electronic module between the first electronic switching element and the second electronic switching element.  
However, Rollin further discloses, in FIGs. 1, 2, & 3:
wherein the electronic switching unit is coupled to the electronic module via an electrical line (299, 301), and 
the electrical line branches off from the electronic module between the first electronic switching element and the second electronic switching element (17, 19;  ¶ [0116]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        

/Menatoallah Youssef/SPE, Art Unit 2849